

116 S3144 IS: Youth Workforce Readiness Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3144IN THE SENATE OF THE UNITED STATESDecember 19, 2019Ms. Smith (for herself, Mr. Perdue, Mr. Graham, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a competitive grant program to support out-of-school-time youth workforce readiness
			 programs, providing employability skills development, career exploration,
			 employment readiness training, mentoring, work-based learning, and
			 workforce opportunities for eligible youth.
	
 1.Short titleThis Act may be cited as the Youth Workforce Readiness Act of 2019.
 2.PurposeThe purpose of this Act is to establish or expand activities to— (1)increase access and opportunities for youth to obtain the education and training that youth need to succeed in the labor market;
 (2)support engagement in and the integration of programs and activities offered during out-of-school-time hours through the workforce investment, education, and economic development systems;
 (3)improve the quality of the workforce and meet the skill requirements of employers; (4)engage employers in addressing the training, skill, and employment needs of youth and youth jobseekers, and fostering opportunities for connection and economic mobility; and
 (5)include younger youth in the education and workforce investment activities in an age and developmentally appropriate manner.
 3.DefinitionsIn this Act: (1)Community-based organizationThe term community-based organization means a youth-serving private nonprofit organization (which may include a faith-based organization) that—
 (A)is representative of a community or a significant segment of a community; (B)has demonstrated expertise and effectiveness in workforce development; and
 (C)has demonstrated expertise— (i)in the planning and delivery of education, training, and related activities that are included in a career pathway;
 (ii)in forging coordination and cooperation between educators and other members of the community; and (iii)in development and implementation of data systems that measure the progress of students and outcomes of career pathways.
 (2)Covered partnershipThe term covered partnership means a partnership between— (A)a community-based organization; and
 (B)an industry or sector partnership, a local educational agency, or another public entity or private employer, as appropriate.
 (3)Eligible youthThe term eligible youth has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), except that the individual involved shall be—
 (A)not younger than age 6; and (B)not older than age 18 (or age 19 if enrolled in secondary school).
 (4)Industry or sector partnershipThe term industry or sector partnership means— (A)an industry or sector partnership, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); and
 (B)a collaborative that meets the requirements of paragraph (26) of that section 3 but also includes— (i)an Indian tribe or tribal organization (as such terms are defined in section 166(b) of that Act (29 U.S.C. 3221(b))), as appropriate; or
 (ii)a community-based organization. (5)Out-of-school-timeThe term out-of-school-time, used with respect to a program, means a supervised program regularly attended by eligible youth, that fosters learning and development during out-of-school-time hours, which includes hours before school, after school, during summer vacation or another school holiday, or on a Saturday or Sunday.
 (6)SecretaryThe term Secretary means the Secretary of Labor. (7)WIOA definitionsThe terms career pathway, customized training, in-demand industry sector or occupation, local area, local board, local educational agency, and recognized postsecondary credential have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (8)Workforce readiness programThe term workforce readiness program means an out-of-school-time program that— (A)meets the requirements of section 7;
 (B)is offered by a community-based organization of an eligible entity or a related covered partnership; and
 (C)is intended to help prepare eligible youth for the workforce. 4.Grant program establishment (a)GrantsUsing the amounts made available under section 9, the Secretary shall award grants, on a competitive basis, to eligible entities.
 (b)General use of fundsThe Secretary shall award the grants, on a competitive basis, to assist eligible entities in planning, developing, and implementing nationwide, comprehensive workforce readiness programs, that are—
 (1)in out-of-school-time programs; (2)carried out by community-based organizations of the eligible entity or related covered partnerships; and
 (3)for eligible youth. (c) Periods of grantsThe Secretary shall award the grants for periods of not less than 3 years and not more than 5 years.
 5.Eligible entitiesTo be eligible to receive a grant under section 4, an entity shall— (1)(A)be a national youth-serving organization with active chapters, affiliates, or subgrant recipients, that are community-based organizations (including such organizations that are facility-based organizations) in not fewer than 35 States; and
 (B)provide programming focused on youth workforce readiness in an out-of-school-time program; and (2)obtain approval of an application under section 6.
 6.ApplicationTo be eligible to receive a grant under section 4, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—
 (1)a description of how the entity will implement a youth workforce readiness program in a manner that ensures an equitable geographic distribution of program activities, including an equitable distribution between urban and rural communities;
 (2)a description of the proposed program activities to be funded and their locations; (3)a description of populations of eligible youth to be served, including populations living in or from underserved communities or communities with employment disparities;
 (4)a description of the effective strategies, best practices, or evidence-based practices the workforce readiness program will use;
 (5)an assurance that the program will take place in safe and easily accessible facilities; (6)a demonstration of how, in implementing the proposed program activities, the entity will coordinate activities with Federal, State, and local programs and make the most effective use of public resources;
 (7)a description of— (A)the community-based organizations or the covered partnerships through which the entity will implement the program; and
 (B)if a covered partnership will assist in implementing the program, the collaboration and coordination activities that the community-based organization in the partnership has carried out or will carry out with other entities in the partnership, related to that implementation;
 (8)if the program includes an opportunity to earn a recognized postsecondary credential, a description of the activities leading to the credential; and
 (9)an assurance that funds provided under this Act will be used to supplement and not supplant other Federal, State, or local funds expended to provide youth programs or workforce readiness programs.
			7.Program activities
 (a)In generalAn eligible entity that receives a grant under section 4 shall use the grant funds— (1)if the entity seeks to implement the workforce readiness program through a covered partnership, to establish the partnership; and
 (2)to carry out the development and implementation of a youth workforce readiness program— (A)that includes services to help prepare eligible youth for the workforce, which services shall include—
 (i)leadership development opportunities, which may include community service and peer-centered activities encouraging responsibility and other positive social and civic behaviors, as appropriate;
 (ii)workforce or workforce readiness opportunities; (iii)supportive services;
 (iv)adult mentoring for the period of participation and a subsequent period, for a total of not less than 12 months;
 (v)comprehensive guidance and counseling (which may include drug and alcohol abuse counseling and referral, and prevention services, as appropriate);
 (vi)financial literacy education; (vii)entrepreneurial skills training;
 (viii)services that provide labor market and employment information about in-demand industry sectors or occupations available in the local area, such as career awareness, career counseling, and career exploration services;
 (ix)activities to develop fundamental workforce readiness skills, or to develop employability skills (such as communication, creativity, collaboration, and critical thinking) that support social-emotional development through every developmental stage, in both formal and informal learning experiences; and
 (x)career exposure, through mentoring and targeted programming, offered by local industry or sector partnerships, to provide career assessments and education and career planning;
 (B)that includes services to help prepare eligible youth who are not younger than age 15 for the workforce, which services shall include—
 (i)support for the use of career pathways; (ii)paid and unpaid work experiences that have as a component academic and occupational education, which may include—
 (I)summer employment opportunities and other employment opportunities available throughout the school year;
 (II)pre-apprenticeship and registered apprenticeship programs; (III)internships and job shadowing; and
 (IV)on-the-job training opportunities; (iii)work-based learning (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)) that provides opportunities for the application of employability skills, and hands-on work experiences through covered partnerships;
 (iv)occupational skill training, which shall include priority consideration for training programs that lead to recognized postsecondary credentials that are aligned with in-demand industry sectors or occupations in the local area involved, if the local board determines that the programs meet the quality criteria described in section 123 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3153);
 (v)the provision of customized training; (vi)education offered concurrently with and in the same context as workforce readiness activities and training for a specific occupation or occupational cluster; and
 (vii)activities that help youth prepare for and transition to postsecondary education and training; and
 (C)that may include— (i)the provision of professional development (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)) for training educators and other providers of educational services who participate in the workforce readiness program; and
 (ii)developing assets and resources that assist an employer or groups of employers or sectors in working with eligible youth.
 (b)SubgrantsThe eligible entity may use the grant funds, with the approval of the Secretary, to award subgrants to eligible organizations to carry out activities through a youth workforce readiness program.
			8.Evaluation and reporting
			(a)Measures of effectiveness
 (1)In generalAn eligible entity that implements a youth workforce readiness program under this Act shall— (A)ensure that the program is—
 (i)based upon an assessment of objective data regarding the need for such a program in the communities served; and
 (ii)evaluated on an established set of performance measures aimed at ensuring the availability of high-quality opportunities by measuring eligible youth success; and
 (B)collect the data necessary for the measures of eligible youth success described in subparagraph (A)(ii).
 (2)MeasuresThe performance measures (including indicators) that will be used to evaluate the youth workforce readiness programs—
 (A)shall be aligned with the regular academic program of the school of and the academic needs of participating eligible youth; and
 (B)shall include performance measures that— (i)are able to track the success (such as improvement over time) of eligible youth; and
 (ii)include assessment results and other indicators of eligible youth success, such as improved attendance during the school day, better classroom grades, regular (or consistent) program attendance, and on-time advancement to the next grade level; and
 (C)for high school students, may include indicators such as achievement of career competencies, or successful completion of internships, apprenticeships, or work-based learning opportunities, or high school graduation.
					(b)Periodic evaluation
 (1)In generalThe Secretary shall conduct a periodic evaluation of the eligible entity, to assess the progress of the entity's youth workforce readiness program toward ensuring high-quality opportunities by measuring eligible youth success.
 (2)Use of resultsThe results of evaluations under paragraph (1) shall be— (A)used to refine, improve, and strengthen the program, and to refine the performance measures; and
 (B)used by the Secretary to determine whether a grant for a program is eligible to be renewed under section 4.
 (c)ReportingThe Secretary shall submit a report containing the results of the evaluation to the appropriate committees of Congress, and make the report available to the public.
 9.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act such sums as may be necessary for each of fiscal years 2020 through 2024.
		10.Reestablishment of youth councils
 (a)EstablishmentSection 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122) is amended by adding at the end the following:
				
					(j)Youth council
 (1)EstablishmentThere shall be established, as a subgroup within each local board, a youth council appointed by the local board, in cooperation with the chief elected official for the local area.
 (2)MembershipThe membership of each youth council— (A)shall include—
 (i)representatives with special interest or professional expertise in youth workforce development programs, activities related to youth workforce readiness, or youth workforce investment activities;
 (ii)local labor or joint labor-management organizations; and (iii)representatives of education-related organizations; and
 (B)may include— (i)members of the local board with special interest or expertise in youth workforce readiness or youth workforce development;
 (ii)representatives of local labor or joint labor-management organizations with special interest or expertise in youth workforce readiness or youth workforce development;
 (iii)representatives of the workforce, in the local area, with special interest or expertise in youth workforce readiness or youth workforce development;
 (iv)representatives of entities administering education and training activities, including career and technical education activities, in the local area, with special interest or expertise in youth workforce readiness or youth workforce development;
 (v)representatives of youth service agencies, including juvenile justice and local law enforcement agencies, and representatives of local public housing authorities;
 (vi)parents of eligible youth, and current or former youth program participants; (vii)representatives of vulnerable populations (including foster youth, minority youth, and youth with disabilities);
 (viii)community representatives, employers of eligible youth, and workplace learning advisors (as defined in section 3), with experience relating to youth workforce activities;
 (ix)for a local area in which a Job Corps center is located, representatives of that center; and (x)such other individuals as the chairperson of the local board, in cooperation with the chief elected official, determines to be appropriate.
 (3)Relationship to local boardMembers of the youth council who are not otherwise members of the local board shall be voting members of the youth council and nonvoting members of the board.
 (4)DutiesThe duties of the youth council shall include— (A)representing the interests of youth before the local board;
 (B)collaborating with the local board to ensure programs address youth workforce development and youth workforce readiness; and
 (C)advising the local board on the inclusion and incorporation of the local youth workforce in decisions as appropriate..
 (b)State plansSection 102(b)(2)(C) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(b)(2)(C)) is amended—
 (1)in clause (vii), by striking and at the end; (2)by redesignating clause (viii) as clause (ix); and
 (3)by inserting after clause (vii) the following:  (viii)how the local boards in the State are incorporating the recommendations of the youth councils within the local boards; and.
 (c)Local plansSection 108(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123(b)) is amended— (1)in paragraph (21), by striking and at the end;
 (2)by redesignating paragraph (22) as paragraph (23); and (3)by inserting after paragraph (21) the following:
					
 (22)how the local board is incorporating the recommendations of the youth council within the local board; and.
 (d)Annual reportsSection 116(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (K), by striking and at the end; (B)by redesignating subparagraph (L) as subparagraph (M); and
 (C)by inserting after subparagraph (K) the following:  (L)information on the activities carried out in the State on the recommendation of youth councils in the State; and; and
 (2)in paragraph (3)— (A)in subparagraph (A), by striking (L) and inserting (M);
 (B)in subparagraph (B), by striking and at the end; (C)by redesignating subparagraph (C) as subparagraph (D); and
 (D)by inserting after subparagraph (B) the following:  (C)information on the activities carried out in the local area on the recommendation of the youth council within the local board; and.